Case 8:19-cv-02593-CEH-JSS Document 27 Filed 08/27/20 Page 1 of 14 PageID 204




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ALINA VITALI,

       Plaintiff,

v.                                                               Case No: 8:19-cv-2593-T-36JSS

RITA KRUSE, TALI ARVIV, SUNNY
MOROZ, ARVIV MEDICAL
AESTHETICS, PLLC, MIDTOWN MIAMI
MEDSPA, PLLC and ELECTROLYSIS
INSTITUTE OF TAMPA, INC.,

       Defendants.


                                            ORDER

       This matter comes before the Court on the Motions to Dismiss Plaintiff’s Amended

Complaint [Docs. 18, 21] and the Responses in Opposition [Docs. 22, 23]. The Amended

Complaint raises one claim of federal securities law violation and eight state law claims arising

from a contractual arrangement between Plaintiff and Defendant Rita Kruse. [Doc. 14].

Defendants have argued, among other things, that Plaintiff has not sufficiently pleaded a claim for

federal securities law violation, and that the Court should decline jurisdiction over the remaining

claims. Having reviewed the motions and responses and taken further argument at hearing, the

Court will GRANT the motions to dismiss.

         I.    BACKGROUND 1




1 The following statement of facts is derived from the Plaintiff’s Amended Complaint [Doc. 14],
the allegations of which the Court must accept as true in ruling on the instant Motion to Dismiss.
Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A. v.
Latin Am. Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983)
Case 8:19-cv-02593-CEH-JSS Document 27 Filed 08/27/20 Page 2 of 14 PageID 205




        The Amended Complaint paints a picture of deceit and dishonest conduct by Defendants.

According to Plaintiff, this all began while she was visiting Arviv Medical Aesthetics, PLLC—

which was owned by Kruse’s daughter—for medical services. [Doc. 14 ¶ 20]. She was approached

by Kruse with a business pitch. Id. ¶¶ 20-23. Kruse solicited Plaintiff to make a monetary

investment in return for an ownership interest in a beauty school. Id. ¶¶ 20, 23. Kruse allegedly

represented that she had expertise in securing the required educational licensing and significant

experience in operating a beauty school and would perform management services in the future on

behalf of the beauty school. Id. ¶¶ 21, 22.

        Subsequently, Plaintiff—along with her husband—met with Kruse to discuss details

regarding investing funds to start the beauty school. Id. ¶ 24. As consideration for Plaintiff’s

investment of money, Kruse promised that Plaintiff would receive eighty percent of the profits

derived from the beauty school and that she would not draw a salary until after the Company had

sufficient revenues to generate a profit and after Plaintiff’s capital contributions were repaid. Id.

¶¶ 25, 26. The parties met regularly after this to iron out the details. Id. ¶ 26.

        Eventually, on May 25, 2017, the beauty school was incorporated with the Florida

Department of State as Miami School of Wellness and Aesthetics, LLC. (“the Company”). Id. ¶¶

29, 30; Doc. 14-1 at pp. 2-4. The Articles of Organization, which are attached to the Amended

Complaint, listed Plaintiff as both the initial manager and initial registered agent of the Company.

[Doc. 14-1 at pp. 3, 4]. The Term Sheet, executed on June 19, 2017, memorialized the 80-20%

split between Plaintiff and Kruse, and listed both as managers. Id. at p. 6; Doc. 14 ¶ 40.

Additionally, both Kruse and Arviv were listed as officers of the Company, Kruse as Director of

Education and Arviv as Clinical Director. [Doc. 14-1 at p. 6].




                                                   2
Case 8:19-cv-02593-CEH-JSS Document 27 Filed 08/27/20 Page 3 of 14 PageID 206




       Plaintiff alleges that her investment was not based on a desire to manage the Company as

she lacked the unique experience and skills that were required for doing so. [Doc. 14 ¶¶ 32, 33].

Instead, she relied upon Kruse’s representation that she would manage the day-to-day operations

of the Company and she invested based on Kruse’s representations regarding her expertise and

skills in running a beauty school. Id. ¶¶ 34, 35. Plaintiff’s contribution was primarily in the form

of a capital contribution of cash and she was not expected to be active in the management of the

Company. Id. ¶ 38, 39.

       Plaintiff alleges that on June 24, 2017, she provided $26,010 to Kruse—upon Kruse’s

request—to pay the Company’s application fee with the Florida Department of Education. [Doc.

14 ¶ 43; Doc. 14-1 at p. 10.]. Kruse withdrew $3,200 from the Company bank account on

November 30, 2017 and remitted $3,100 as the application fee to the Florida Department of

Education for the Company’s educational license. [Doc. 14 ¶ 44; Doc. 14-1 pp. at 12-13].

However, Kruse allegedly also made several unauthorized withdrawals from the Company’s

account. [Doc. 14 ¶ 47]. Based on attachments to the Amended Complaint, this included

withdrawals of $6,000 on September 21, 2017, $15,944.01 on November 29, and $23,075.68 on

April 19, 2018. [Doc. 14-1 at pp. 33-35].2 According to Plaintiff, Kruse used Arviv’s and Moroz’s

businesses as conduits to make unauthorized purchases, including remodeling and buying new

equipment for Moroz’s beauty school—Electrolysis Institute—and buying new equipment for

Arviv’s Miami Medspa. [Doc. 14 ¶¶ 47-52]. Arviv’s and Moroz’s businesses offered similar goods

and services as the Company. Id. ¶ 54. Kruse also allegedly paid Moroz’s employee Deisy

Oropsesa and made personal purchases—including hotel charges during her vacation—with the




2Notably, this exceeds the $26,010 that Plaintiff alleges she provided to Kruse. The source of the
additional funds is not alleged.


                                                 3
Case 8:19-cv-02593-CEH-JSS Document 27 Filed 08/27/20 Page 4 of 14 PageID 207




monetary contribution provided by Plaintiff. Id. ¶¶ 48, 55; Doc. 14-1 at p. 37. In addition, Kruse

purchased used furniture for the Company using Plaintiff’s monetary contributions but presented

Plaintiff with furniture receipts that did not match the items purchased for the Company. [Doc. 14

at ¶ 53]. She also unilaterally filed the Company’s tax return and wrote off $26,010 as her own

salary. Id. ¶ 57.

        That was apparently the proverbial “last straw.” Plaintiff then removed Kruse from the

Company bank account and from the Company registration records with the Florida Secretary of

State Division of Corporations, and immediately withdrew the Company’s application with the

Florida Department of Education citing a change of ownership. Id. ¶¶ 58-60. Subsequently, by

correspondence dated May 14, 2018, Kruse’s counsel presented Vitali with an offer to buy

Plaintiff’s ownership interest or sell Kruse’s interest. Id. ¶ 61; Doc. 14-1 at pp. 39-40. The letter

stated as follows:

                Our client has informed us that the owners of the Company are at
                irreconcilable impasse over the Company's management and
                strongly disagree over the operating and business terms of the joint
                venture. We summarize our client's position below.

                . ..

                You promised Ms. Kruse that she would be in charge of building up
                the beauty school from the ground level. In fact, the Term Sheet
                provided that Ms. Kruse would be the Company' s Director of
                Education. In reliance on that promise, Ms. Kruse devoted
                substantial efforts to building the school. However, you have
                persistently and systematically forced Ms. Kruse out of the school
                in breach of the agreement between you and Ms. Kruse.

                Furthermore, the Term Sheet provided that Ms. Kruse would be a
                manager of the Company along with you. Yet when you signed and
                filed the Company's Articles of Organization with the state of
                Florida on May 25, 2017, you named yourself as the sole manager.
                On April 2, 2018. you signed and filed the Company's Annual
                Report where you named yourself as manager of the Company and
                Ms. Kruse as an authorized representative. Twenty-two days later,



                                                 4
Case 8:19-cv-02593-CEH-JSS Document 27 Filed 08/27/20 Page 5 of 14 PageID 208




               on April 24, 2018, you amended the annual report solely to remove
               Ms. Kruse as an authorized representative and leave yourself as the
               sole person with apparent authority to bind the Company. Recently.
               you repeatedly ignored Ms. Kruse's communications to you
               regarding the Company and school.

Id.

       Plaintiff filed this action against Defendants on October 21, 2019. [Doc. 1]. The Amended

Complaint presents the court with nine claims, eight of which are grounded in state law. Counts I

and II allege breach of contract against Kruse and Arviv respectively, arising from—among other

things—Kruse’s unauthorized use of Company funds for expenses unrelated to the Company.

[Doc. 14 at pp. 8-9]. Counts III and IV allege that Kruse and Arviv, respectively, breached their

fiduciary duties of loyalty and care as officers of the Company 3 by engaging in self-serving

transactions and misappropriation of Plaintiff’s monetary investment. Id. at pp. 9-11. In Count V,

Plaintiff alleges that Defendants, collectively, have been unjustly enriched by Kruse’s repeated

misappropriation of Plaintiff’s monetary contributions and Arviv’s and Moroz’s purchase of

equipment and furniture for their respective businesses. Id. at pp. 11-12. Plaintiff alleges in Count

VI that Kruse fraudulently induced her to invest in the Company by falsely representing her ability

to and interest in operating the Company. Id. at pp. 12-13. Similarly, Plaintiff alleges in Count

VII that collectively, Defendants conspired to induce her to invest in the Company, all while

intending to misappropriate her monetary contributions. Id. at pp. 13-14. Count VIII alleges that

Kruse engaged in fraud in connection with the purchase and sale of securities—in the form of the

Company’s membership interest—in violation of § 10(b) of the Exchange Act and Rule 10b–5. Id.

at pp. 14-16. Count IX alleges that Kruse violated the Florida Securities and Investor Protection




3Kruse was named Director of Education and Arviv was named Clinical Director. [Doc. 14-1 at
p. 6].


                                                 5
Case 8:19-cv-02593-CEH-JSS Document 27 Filed 08/27/20 Page 6 of 14 PageID 209




Act in connection with the purchase and sale of securities by misrepresenting—among other

things—that she would use company funds for business purposes and secure educational licensing

for the Company. Id. at pp. 16-17.

        Defendants have now moved to dismiss the Amended Complaint—Moroz separately and

the remaining Defendants jointly—raising the same arguments. [Docs. 18, 21]. They argue that

Plaintiff fails to state a cause of action for federal securities violation because Plaintiff cannot

allege conduct in connection with the purchase or sale of a security; fails to properly allege

misrepresentations, reliance, and causation in accordance with Federal Rule of Civil Procedure

9(b); fails to allege any material misrepresentation or omission made with scienter; and has not

met the heightened pleading standard of the Private Securities Litigation Reform Act of 1995

(“PSLRA”), Pub. L. No. 104–67, 109 Stat. 737. [Doc. 18 at pp. 3-11; Doc. 21 at pp. 4-11].

Defendants further argue that as the federal securities claim has not been sufficiently pleaded, the

Court should decline supplemental jurisdiction over the remaining state law claims. [Doc. 18 at

pp. 11-12; Doc. 21 at pp. 11-12]. And, Defendants contend that the state law claims are subject to

dismissal for pleading deficiencies. [Doc. 18 at pp. 12-21; Doc. 21 at 12-14].

        Contrary to Defendants’ claim, Plaintiff argues that she has adequately pleaded a

cognizable claim under the Federal securities’ statutory framework. [Doc. 22 at p. 6]. Among

other things, she argues that her joint venture arrangement with Kruse constituted an “investment

contract” which is considered as a security under the Act. Id. at pp. 6-9. She also contends that the

Eleventh Circuit Court of Appeals allows a litigant to allege scienter generally. Id. at p. 5. Plaintiff

further contends that she has adequately pleaded each of the state law claims. Id. at pp. 9-17; Doc.

23 at pp. 4-6.




                                                   6
Case 8:19-cv-02593-CEH-JSS Document 27 Filed 08/27/20 Page 7 of 14 PageID 210




         II.    LEGAL STANDARD

        To survive a motion to dismiss under Rule 12(b)(6), a pleading must include a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556

U.S. 662, 677–78 (2009) (internal quotation marks omitted) (quoting Fed. R. Civ. P. 8(a)(2)).

Labels, conclusions and formulaic recitations of the elements of a cause of action are not sufficient.

Id. at 678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Furthermore, mere

naked assertions are not sufficient. Id. A complaint must contain sufficient factual matter, which,

if accepted as true, would “state a claim to relief that is plausible on its face.” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citation omitted). The Court, however, is not bound to accept as true a legal

conclusion stated as a “factual allegation” in the complaint. Id.

        “A court is generally limited to reviewing what is within the four corners of the complaint

on a motion to dismiss.” Austin v. Modern Woodman of Am., 275 F. App'x 925, 926 (11th Cir.

2008) (quoting Bickley v. Caremark RX, Inc., 461 F.3d 1325, 1329 n.7 (11th Cir.2006)). This

includes attachments or exhibits provided with the complaint. See Gill as Next Friend of K.C.R. v.

Judd, 941 F.3d 504, 511 (11th Cir. 2019) (“The Civil Rules provide that an attachment to

a complaint generally becomes “part of the pleading for all purposes,” Fed. R. Civ. P. 10(c),

including for ruling on a motion to dismiss.”); Hoefling v. City of Miami, 811 F.3d 1271, 1277

(11th Cir. 2016) (noting that attached exhibits to a complaint can be considered on a motion to

dismiss). “[W]hen exhibits attached to a complaint ‘contradict the general and conclusory

allegations of the pleading, the exhibits govern.’ ” Gill, 941 F.3d at 514. A document outside

the four corners of the complaint may still be considered if it is central to the plaintiff's claims and




                                                   7
Case 8:19-cv-02593-CEH-JSS Document 27 Filed 08/27/20 Page 8 of 14 PageID 211




is undisputed in terms of authenticity. FindWhat Inv'r Grp. v. FindWhat.com, 658 F.3d 1282, 1297

n.15 (11th Cir. 2011) (citing Maxcess, Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340 n. 3 (11th

Cir.2005)).

        III.    DISCUSSION

        As Defendants have argued that the Court should dismiss the federal securities fraud claim

and decline jurisdiction over the eight state law claims, the court will first address whether Plaintiff

has sufficiently pleaded a 10(b)(5) violation. To plead securities fraud in violation of Section 10(b),

one must sufficiently allege the following elements: “(1) a material misrepresentation or omission;

(2) made with scienter; (3) a connection with the purchase or sale of a security; (4) reliance on the

misstatement or omission; (5) economic loss; and (6) a causal connection between the material

misrepresentation or omission and the loss....” Brophy v. Jiangbo Pharm., Inc., 781 F.3d 1296,

1301–02 (11th Cir. 2015) (quoting Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1236–37 (11th

Cir.2008)). Defendants argue that the Amended Complaint, Count VIII, fails at this threshold

juncture as there is no security involved. The Court agrees.

    a. Sufficiency of the Federal Securities Fraud Claim

        The starting point of the Court’s analysis is the definition of a security. The Securities Act

of 1933, 15 U.S.C. § 77b(a)(1), and the Securities Exchange Act of 1934, 15 U.S.C. § 78c(a)(10),

define a “security” broadly, including “any note, stock . . . evidence of indebtedness, certificate of

interest or participation in any profit-sharing agreement . . . investment contract . . . or, in general,

any interest or instrument commonly known as a ‘security.’ ” Plaintiff argues that the agreement

with Kruse constitutes an investment contract. [Doc. 22 at pp. 6-9].

        While neither of the statutes define an “investment contract,” the Supreme Court in WJ

Howey Co. stated that “[a]n investment contract for purposes of the Securities Act means a




                                                   8
Case 8:19-cv-02593-CEH-JSS Document 27 Filed 08/27/20 Page 9 of 14 PageID 212




contract, transaction or scheme whereby a person invests his money in a common enterprise and

is led to expect profits solely from the efforts of the promoter or a third party ....” S.E.C. v. Mut.

Benefits Corp., 408 F.3d 737, 742 (11th Cir. 2005) (quoting SEC v. WJ Howey Co., 328 U.S. 293,

298-99 (1946)). “The three elements of the test are: ‘(1) an investment of money, (2) a common

enterprise, and (3) the expectation of profits to be derived solely from the efforts of others.’ ”

Alunni v. Dev. Res. Grp., LLC, 445 F. App'x 288, 295 (11th Cir. 2011) (quoting SEC v. Unique

Fin. Concepts, Inc., 196 F.3d 1195, 1199 (11th Cir.1999)). The first element is not at issue in this

case. The second element, a common enterprise, “exists where the fortunes of the investor are

interwoven with and dependent upon the efforts and success of those seeking the investment or of

third parties.” Id. (quoting Eberhardt v. Waters, 901 F.2d 1578, 1580 (11th Cir.1990) (quotation

omitted)). As to the third element, expectation of profits, the Eleventh Circuit has instructed as

follows:

               “Although the [Supreme] Court used the word ‘solely’ in
               the Howey decision, it should not be interpreted in the most literal
               sense.” Williamson v. Tucker, 645 F.2d 404, 418 (5th
               Cir.1981). Instead the test is “ ‘whether the efforts made by those
               other than the investor are the undeniably significant ones, those
               essential managerial efforts which affect the failure or success of the
               enterprise.’ ” Id. (quoting SEC v. Glenn W. Turner Enters., 474 F.2d
               476, 482 (9th Cir.1973)). “An interest thus does not fall outside the
               definition of investment contract merely because the purchaser has
               some nominal involvement with the operation of the business.
               Rather, the focus is on the dependency of the investor on the
               entrepreneurial or managerial skills of a promoter or other third
               party.” Merchant Capital, 483 F.3d at 755 (quotation marks
               omitted). “An investor who has the ability to control the profitability
               of his investment, either by his own efforts or by majority vote in a
               group venture, is not dependant upon the managerial skill of
               others.” Gordon v. Terry, 684 F.2d 736, 741 (11th Cir.1982).

               “Under the precedent of this circuit, the crucial inquiry is the amount
               of control that the investors retain under their written
               agreements.” Albanese v. Fla. Nat. Bank of Orlando, 823 F.2d 408,
               410 (11th Cir.1987). But “Williamson v. Tucker... articulates a



                                                  9
Case 8:19-cv-02593-CEH-JSS Document 27 Filed 08/27/20 Page 10 of 14 PageID 213




                narrow       exception       to     the    general      rule”     that
                an investment contract does not exist where “[t]he written
                agreements ... place control over all significant decisions in the
                hands of the investors.” Gordon, 684 F.2d at 741. “[U]nder certain
                circumstances an investor may be incapable of exercising a power
                given by a written agreement.” Id. Thus, this Court has recognized
                that the third prong of the Howey test may be satisfied where any
                control apparently exercised by the investor under the terms of the
                agreement is merely illusory. Albanese, 823 F.2d at 412 (“Even if
                the agreements' words did grant the investors sufficient potential
                control [over the management of their investments] to prevent the
                agreements from being securities, the record demonstrates that, in
                fact, any such control was illusory because plaintiffs had no realistic
                alternative....”). So, “[c]onsistent with Howey's focus on substance
                over form, we look at all the representations made by the promoter
                in marketing the interests, not just at the legal agreements
                underlying the sale of the interest.” Merchant Capital, 483 F.3d at
                756.

 Bamert v. Pulte Home Corp., 445 F. App'x 256, 262–63 (11th Cir. 2011); Unique Fin. Concepts,

 Inc., 196 F.3d at 1201 (“[T]his Court has clearly stated that ‘the crucial inquiry [for the third prong]

 is the amount of control that the investors retain under their written agreements.’ ”) (quoting

 Albanese, 823 F.2d at 410).

         The Amended Complaint, Count VIII, fails at this juncture as the third element of an

 investment contract—the expectation of profits to be derived solely from the efforts of others—

 has not been pleaded. Among other things, Plaintiff alleges that she “lacked the unique experience

 and skills that Kruse possessed for operating a beauty school” and “relied upon Kruse’s

 representation that she would manage the day-to-day operations of the [C]ompany.” [Doc. 14 ¶¶

 33, 32]. In fact, she further alleges that her investment “was not based on a desire to manage the

 [C]ompany;” she “would not have invested in the [C]ompany but for Kruse’s representations

 regarding her expertise and skills in running a beauty school;” and she “was dependent on Kruse

 to perform significant managerial functions and exercise judgment in managing the Company.”

 Id. ¶¶ 32, 34, 35, 37, 38. Her contributions were primarily in the form of capital contribution. Id.



                                                   10
Case 8:19-cv-02593-CEH-JSS Document 27 Filed 08/27/20 Page 11 of 14 PageID 214




 ¶ 39. Taking these allegations in the light most favorable to Plaintiff, it appears that the efforts of

 Kruse in organizing and operating the beauty school are undeniably the significant ones, which

 affect the failure or success of the enterprise.

         However, when the Court considers the Amended Complaint as a whole, including the

 exhibits, it is apparent that Plaintiff was actively involved in the affairs of the Company and did

 not relinquish control to Kruse. The documents attached to the Amended Complaint reflect that

 Plaintiff was named initial manager and had an 80% ownership interest in the Company. 4 [Doc.

 14-1 at pp. 3, 6]. Pursuant to the Term Sheet, the consent of a majority of members was required

 for normal decisions, which included managing the day to day operations of the Company and

 investing Company funds. Id. at p. 7. This necessarily required Plaintiff’s input on normal

 decisions. The level of control retained by Plaintiff and inherent in her 80% ownership stake in

 the Company defeats her claim that she had an expectation of profits to be derived solely from the

 efforts of Kruse. “The fact that the investor has delegated management duties or has chosen to rely

 on some other party does not establish dependency.” Alunni, 445 F. App'x at 296 (quoting

 Gordon, 684 F.2d at 741-42). “An investor who has the ability to control the profitability of his

 investment either by his own efforts or by majority vote in a group venture, is not depend[e]nt

 upon the managerial skill of others.” Bamert, 445 F. App'x at 262 (emphasis added). See also

 S.E.C. v. ETS Payphones, Inc., 408 F.3d 727, 732 (11th Cir. 2005) (“The more control investors

 retain, the less likely it becomes that the contract qualifies as a security.”).

         Moreover, the control retained by Plaintiff is not illusory based on the allegations

 presented. Albanese, 823 F.2d at 412. In fact, it is clear that Plaintiff maintained some managerial



 4 Regardless of whether the Company is member-managed or manager-managed, “[e]ach
 member’s vote is proportionate to that member’s then-current percentage or other interest in the
 profits of the limited liability company owned by all members.” Fla. Stat. § 605.04073(1)(b), 2(c).


                                                    11
Case 8:19-cv-02593-CEH-JSS Document 27 Filed 08/27/20 Page 12 of 14 PageID 215




 control and oversight regarding the affairs of the Company. Specifically, Plaintiff alleges that she

 “gave Kruse a bank debit card to use for Company operations.” [Doc. 14 ¶ 46]. She “recognized

 that furniture receipts presented by Kruse did not match items purchased by Kruse for the

 Company.” Id. ¶ 53. Based on the unauthorized purchases Plaintiff “reported the card as stolen.”

 Id. ¶ 56. Eventually, Plaintiff “removed Kruse from the Company bank account and from the

 Company registration records with the Florida Secretary of State Division of Corporations” and

 “withdrew the Company’s application with the Florida Department of Education citing a change

 of ownership.” Id. ¶¶ 58. Additionally, the allegation that “Kruse unilaterally filed the

 [Company’s] tax return” suggests that Plaintiff had an expectation she would have been involved

 in that process. Id. ¶ 57. Based on these allegations, it is apparent that Plaintiff was not a passive

 observer. She certainly had means of protecting her investment and exercised those means when

 she thought prudent. Gordon, 684 F.2d at 741. Plaintiff did not have an expectation of profits to

 be derived solely from the efforts of others. Accordingly, there is no merit to Plaintiff’s argument

 that her arrangement qualifies as an investment contract. This dispute between the parties does not

 involve the purchase or sale of a security. Therefore, the Amended Complaint, Count VIII, is due

 to be dismissed as it fails to state a claim upon which relief may be granted. Given the allegations

 in the Amended Complaint, further amendment would be futile.

        Having determined that Count VIII fails to state a claim upon which relief may be granted,

 the Court need not address the other deficiencies Defendants contend exist as to Count VIII.

     b. Supplemental Jurisdiction Over State Law Claims

        Plaintiff invoked the Court’s supplemental jurisdiction over the state law claims, alleging

 they arose out of a common nucleus of facts as the federal securities fraud claim. [Doc. 14 ¶ 12].

 “[T]he policy of supplemental jurisdiction is to support the conservation of judicial energy and




                                                  12
Case 8:19-cv-02593-CEH-JSS Document 27 Filed 08/27/20 Page 13 of 14 PageID 216




 avoid multiplicity in litigation.” Parker v. Scrap Metal Processors, Inc., 468 F.3d 733, 746 (11th

 Cir. 2006). Hence, “[t]he district courts may decline to exercise supplemental jurisdiction over a

 claim under subsection (a) if the district court has dismissed all claims over which it has original

 jurisdiction.” 28 U.S.C. § 1367(c)(3). If § 1367(c)(3) applies, the Court need not consider the other

 factors under subsection (c). See Sutherland v. Glob. Equip. Co., 789 F. App'x 156, 162 (11th Cir.

 2019) (“Because it dismissed Sutherland’s federal claims and did not have diversity jurisdiction,

 the district court did not err in concluding that 28 U.S.C. § 1367(c)(3) applied. This finding was

 sufficient to allow the court to exercise its discretion without analyzing the other factors in §

 1367(c).”).

        The Eleventh Circuit “has noted that ‘if the federal claims are dismissed prior to

 trial, [United Mine Workers v. Gibbs, 383 U.S. 715, 726, 86 S.Ct. 1130, 16 L.Ed.2d 218

 (1966)] strongly encourages or even requires dismissal of state claims.’ ” Mergens v. Dreyfoos,

 166 F.3d 1114, 1119 (11th Cir. 1999) (quoting L.A. Draper & Son v. Wheelabrator–Frye, Inc., 735

 F.2d 414, 428 (11th Cir.1984)). However, the decision to exercise supplemental jurisdiction is

 within the district court’s discretion. Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir.

 2004) (finding court did not abuse discretion in declining to exercise jurisdiction over the

 remaining claims following dismissal of a claim for extortion under the federal RICO statutes).

 Additionally, “[w]hen a court decides not to exercise supplemental jurisdiction under § 1367(c)(3)

 because only state claims remain, the proper action is a dismissal without prejudice so that the

 complaining party may pursue the claim in state court.” Ingram v. Sch. Bd. of Miami-Dade Cty.,

 167 F. App'x 107, 109 (11th Cir. 2006).

        The Court will decline supplemental jurisdiction over Plaintiff’s eight state law claims,

 pursuant to § 1367(c)(3), because it has dismissed the federal securities law claim, which is the




                                                  13
Case 8:19-cv-02593-CEH-JSS Document 27 Filed 08/27/20 Page 14 of 14 PageID 217




 sole claim over which it has original jurisdiction. Plaintiff is not without an opportunity to litigate

 those claims in state court. See 28 U.S.C. § 1367(d) (“The period of limitations for any claim

 asserted under subsection (a), and for any other claim in the same action that is voluntarily

 dismissed at the same time as or after the dismissal of the claim under subsection (a), shall be

 tolled while the claim is pending and for a period of 30 days after it is dismissed unless State law

 provides for a longer tolling period.”).

        Accordingly, it is hereby ORDERED:

            1. Defendants Rita Kruse, Tali Arviv, Electrolysis Institute of Tampa, Inc., Ariv

                Medical Aesthetics, PLLC, and, Midtown Miami Medspa, PLLC’s Motion to

                Dismiss Plaintiff’s Amended Complaint [Doc. 18] and Defendant Sunny Moroz’s

                Motion to Dismiss Plaintiff’s Amended Complaint [Doc. 21] are GRANTED.

            2. Count VIII of the Amended Complaint is dismissed as it fails to state a claim upon

                which relief can be granted.

            3. The state law claims in Counts I through VII and IX are dismissed without prejudice

                to being refiled in an appropriate state court because the Court declines to exercise

                supplemental jurisdiction over them.

            4. The Clerk is directed to terminate any pending motions and close this case.

        DONE and ORDERED in Tampa, Florida on August 27, 2020.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties



                                                   14
